IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

JERROCCO JEROME WALKER, *

Plaintiff *

v. "‘ CIVIL NO. JKB-18-1778
U.S. ARMY DEPARTMENT _ ,,:
DEFENSE MEDICAL COM]V.[AND,

Defendant. *

* 1a s¢ 1¢ se -:¢ se a sc s se s

MEMORANDUM

Jerrocco Jerome Walker (“Plaintifi”), proceeding pro Se, sued the U.S. Army Department
Defense Medical Command (“Defendant”). Defendant filed a motion to dismiss the complaint.
(Mot. Dismiss, ECF No. 8.) Plaintiff opposed dismissal (Opp. Mot. Dismiss, ECF No. 10.) No
hearing is required. See Local Rule 105.6 (D. Md. 2016). For the reasons set forth below, the
Court will grant Defendant’s motion to dismiss.

I. Background

At the motion to dismiss stage, the Court accepts the factual allegations of the complaint
as true, see, e.g., Ibarm v. United Staz‘es, 120 F.3d 472, 474 (dth Cir. 1997), but “statements Of
bare legal conclusions ‘are not entitled to the assumption of truth.”’ Aziz v. Alcolac, Inc., 658 F.3d
388, 391 (4th Cir. 2011).

Plaintiff alleges that he served in the U.S. Army from 1996 through 1999 and returned to
the army in 2006. (Compl. at l, ECF No. l.) In 2013, Plaintiff discovered his “I-Iebrew Israelite
Heritage” and “reverted to the God of his ancestors.” (Id. at 4.) After discovering his indigenous

heritage, Plaintiff requested a religious exception. Plaintiff specifically requested an exception to

 

Policy IAW AR 670-l so that he could grow his facial hair no more than a quarter of an inch.
(Compl. Ex. l at l, ECF No. 1-9.) ln the request, Plaintiff explained, “I have traditional practices
that are required of me to maintain my status as a faithful member of my ancient indigenous family
treaty.” (Id.) Plaintiff` requested the exception in December 2015, April 2016, and June 2016, and
each request was denied. (Compl. Ex. C at l, ECF No. l-3.) In 2017, Plaintiff sought and attained
“conscientious obj ector” status, and the army honorably discharged him. (Opp. Mot. Dismiss, Ex.
l at l, ECF No. lO-l.)

Plaintif`f asserts that Defendant discriminated against him “because [he] claimed his
Hebrew Israelite Heritage.” (Compl. at 4.) Plaintiff` alleges that he requested the religious
exception “under duress” and, subsequently, conscientious objector status “because of fear of
further abuse.” (Id. at l, 6.) In short, Plaintiff alleges that the abuses he Suffered in the form of
racial and religious discrimination forced him out of the army. (Id. at 1-2.) And, he suffered the
following darnages: “loss of rank, loss of Wages, property, homeless[ness], abuses, psychological
and mental trauma.” (Id. at 3.)

II. Legal Analysis

Defendant moves to dismiss, arguing that Plaintiff fails to state a plausible claim for relief,
see Fed. R. Civ. P. l2(b)(6), and that the Court lacks subject matter jurisdiction because Plaintiff’s
claims are nonetheless barred by sovereign immunity, see Fed. R. Civ. P. 12(b)(l). (Mot. Dismiss
at l.) A motion to dismiss under Ruie l2(b)(6) tests the sufficiency of a plaintiff’s complaint.
Presley v. Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006). A complaint must satisfy Rule S(a),
Which requires a “short and plain statement of the claim showing that the pleader is entitled to
relief.” Fed. R. Civ. P. 8(a)(2). To survive a motion to dismiss, the plaintiff must allege sufficient

facts to “state a claim to relief that is plausible on its face.” Be!l Atl. Corp. v. Twombly, 550 U.S.

544, 570 (2007). A motion to dismiss under Rule lZ(b)(l) raises the question of whether the court
has the authority to hear the case. Davis v. Thompson, 367 F. Supp. 2d 792, 799 (D. Md. 2005).
Where defendants raise the defense of sovereign immunity, they make a facial challenge to the
complaint. See Weiss v. Prz'ce, Civ. No. ELH-l7-l 127, 2018 WL 1156770, at *2 (D. Md. March
5, 2018). In a facial challenge, “the facts alleged in the complaint are taken as true, and the motion
must be denied if the complaint alleges sufficient facts to invoke subject matter jurisdiction.”
Kerns v. United States, 585 F.Bd 187, 192 (4th Cir. 2009). The plaintiff bears the burden of
establishing subject matter jurisdiction Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982).

The Court liberally construes complaints filed by pro se plaintiffs United States v. Wilson,
699 F.3d 789, 797 (4th Cir. 2012). Pro se lawsuits “represent the work of an untutored hand
requiring special judicial solicitude.” Beaudett v. Hampron, 775 F.2d 1274, 1277 (4th Cir. 1985).
However, pro se lawsuits “do[] not transform the court into an advocate.” Weller v. Dep 't ofSoc.
Servs. for Balt., 901 F.?.d 387, 391 (4th Cir. 1990). Consequently, even with pro se plaintiffs,
courts may only address those questions “which are squarely presented.” Id. Because Plaintiff
proceeds pro se in this case, the Court carefully construes the allegations of the complaint for all
plausible claims.

Plaintiff seems to argue primarily that Defendant discriminated against him because of his
race and religion. To the extent that Plaintiff attempts a discrimination claim under Title VII of
the Civil Rights Act of 1964, it is barred by sovereign immunity._ “As a sovereign, the United
States is immune from all suits against it absent an express waiver of its immunity.” Pornomo v.
United States, 814 F.3d 681, 687 (4th Cir. 2016). Title VII does outlaw employment
discrimination and waives sovereign immunity With respect to claims for “personnel actions

affecting employees . . . in military departments . . . .” 42 U.S.C. § 2000e-16(a). But, because the

 

Fourth Circuit has concluded-and every other federal appellate court faced With this question has
agreed_that “military department” employees do not include members of the armed forces,
members of the armed forces “do not fall within the scope of the waiver of sovereign immunity.”
Middlebrooks v. Leavitt, 525 F.3d 3.41, 344 (4th Cir. 2008); see also Randall v. United States, 95
F.3d 339, 343 (4th Cir. 1996) (affirming dismissal of plaintiff service member’s Title VII claim
for lack of subject matter jurisdiction). Thus, even if Plaintiff could state a plausible claim under
Title VII, such a claim is barred by sovereign immunity.

In Plaintist pleadings, he references two federal criminal provisions: 18 U.S.C. §§ 241,-
242. (Compl. Ex. G at 8, ECF No. 1-7; Opp. Mot. Dismiss at l.) “[I]t is well established that a
private actor may not bring a civil claim pursuant to a criminal statute unless that statute provides
a private cause of action.” Moore v. Bd. ofEduc. of Balt. Cnty., Civ. No. RDB-16-3439, 2017 WL
3172820, at *3 n.9 (D. Md. July 25, 2017); See Alexander v. Hendrfx, Civ. No. RDB-l4-2666,
2015 WL 3464145, at *3 (D. Md. May 29, 2015) (holding. that § 241 does not provide a private
cause of action); Olekanma'v. Wolj%, Civ. No. DKC-15-0984, 2017 WL 784121, at *4 (D. Md.
Mar. 1, 2017) (holding that § 242 does not provide a private cause of action). As a private citizen,
Plaintiff carmot state a plausible claim under either criminal statute.

Plaintiff also references 42 U.S.C. § 1983, (Ex. C at l), but a § 1983 claim cannot be made
against a federal entity. “While a claim against a state agent may be pursued under [§] 1983, for
a federal defendant the proper claim is a Bivens claim rather'than a [§] 1983 claim.” Johnson v.
U.S. Dep’t ofJustice, Civ. No. PJM-l4-4008, 2016 WL 4593467, at *5 (D. Md. Sept. 2, 2016);
see Bivens v. Six Unknown NamedAgents ofFed. Bureau of Narcotics, 403 U.S. 388 (1971). Even
if We construed Plaintiff’s reference to § 1983 as a Bivens claim, it would fail because a plaintiff

may only pursue a Bz'vens action against federal officers individually, not against federal agencies

and departments, like the U.S. Army. Johnson, 2016 WL 4593467, at *5 (dismissing Bz`vens
actions against the U.S. Department of Justice and Federal Bureau of Investigation). Further,
members of the armed forces cannot pursue Bivens actions against their superior officers.
Chappell v. Wallace, 462 U.S. 296, 305 (1993) (holding “enlisted military personnel may not
maintain a suit to recover damages from a superior officer for alleged constitutional violations”).
Plaintiff has not carried his burden of alleging sufficient facts to state a claim for relief that
is plausible on its face, nor has he established this Court’s subject matter jurisdiction Plaintiff has
not provided a cause of action for his claims, and the Court discems none. lnstead, Plaintiff has
offered mostly conclusory statements that Defendant abused him and discriminated against him,
and such conclusions are not sufficient to survive a motion to dismiss
III. Conclusion

For the foregoing reasons, an Order shall enter granting Defendant’s motion to dismiss

DATED this / C> day orJanuary, 2019.

BY THE COURT:

[?W 74 544

James K. Bredar
Chief Judge

 

